Citation Nr: 1724100	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected ischemic heart disease and diabetes mellitus, type 2.  


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from April 1959 to April 1963 and November 1963 to December 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013, rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 
In January 2015, May 2016, and September 2016, this case was remanded by the Board for further development.  All requested development was completed and the appeal has been returned to the Board.  

While the Veteran was previously represented by an attorney, that attorney withdrew representation in May 2015 with notice to VA and to the Veteran.  The Veteran has not appointed new representation.  Therefore, he is unrepresented at this time. 


FINDING OF FACT

The Veteran's hypertension was not first manifested during active duty or within one year of separation, and is not shown to be caused or aggravated by the service-connected ischemic heart disease (IHD), or diabetes mellitus type 2, or due to exposure to herbicide (Agent Orange).


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to service-connected IHD, diabetes, and in-service herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue. 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent  containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f). 

VA has confirmed that the Veteran is eligible for the presumption of Agent Orange herbicide exposure in the Republic of Vietnam based on operations of the ship he served on; the USS Union (AKA/LKA-106) anchored in the Hue River, while conducting operations during April 1965.  As such, the Veteran's exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.

The STRs are silent for documentation of hypertension. 

The Veteran submitted his initial claim for VA compensation benefits in 1980, and was denied in 1981 because he did not have hypertension.  The Veteran filed to reopen, and in January 2015, the Board reopened the Veteran's claim.   

VAMC treatment records from 2007 through 2016 were reviewed, with the first mention of hypertension being in 2007.  There is no indication in these records of a correlation between hypertension and diabetes or IHD, or hypertension and herbicides exposure.   

A VA medical opinion was rendered in November 2012.  The examiner opined the Veteran's hypertension was not aggravated beyond its natural progression by his diabetes.  The rationale provided was the Veteran's diabetes was under good control, his microalbuminuria findings had been normal, and though his creatinine levels had been elevated, this was deemed due to chronic elevation of his blood pressure, and not due to or aggravated by the diabetes.   

The Veteran was afforded a VA examination in August 2015.  The examiner noted the Veteran had hypertension.  The examiner opined that it is less likely than not that the Veteran's hypertension was incurred in or caused by an event during service.  The examiner opined that it is less likely than not that the Veteran's hypertension manifested itself to a compensable degree in the first year following his December 1979 separation from duty.  The rationale provided was that the STRs document normal blood pressure at every recorded occasion except on one occasion in March 1979, when he had acute chest pain diagnosed as pleurisy, with no mention of hypertension.  Though, the Veteran cannot state with certainty when his hypertension was first diagnosed, it was certainly after 1981.  The examiner concluded that it is less likely than not that his hypertension was incurred in, caused by or aggravated by IHD or diabetes.  The rationale provided was that IHD does not cause hypertension, rather IHD can result from hypertension, though more major risks, are age, gender, dyslipidemia, family history and diabetes.  Though diabetes may cause hypertension, it does so in the setting of diabetic nephropathy which, based on labs done in May of 2015, the Veteran does not have.  Moreover, the Veteran's hypertension preceded the diagnosis of his diabetes, thus the diabetes could not have caused the hypertension.  As for his hypertension being aggravated by IHD or diabetes, the examiner opined it is not at least as likely as not that the Veteran's hypertension was aggravated by any of his service-connected disabilities to IHD and diabetes.  The rationale provided was that throughout its course, the Veteran's hypertension has been well-controlled.  VA records from 2007 through 2015 were reviewed, and reveal that at least 80 percent of his blood pressure readings were within currently acceptable limits for a man of the Veteran's age and co-morbidities, to include diabetes.  He has not had a stroke, kidney failure, heart failure or a myocardial infarction, all conditions that might have happened had his IHD or diabetes aggravated or permanently worsened his hypertension.    

A VA medical addendum opinion was rendered in December 2016.  The examiner concluded it is less likely than not that the Veteran's hypertension was incurred in or otherwise etiologically related to service, and it is less likely than not that the Veteran's hypertension was etiologically related to exposure to herbicides.  Rationale provided was that upon review of the STRs, on every occasion which blood pressure was recorded, the Veteran's readings were normal, with one exception of acute chest pain diagnosed as pleurisy.  The examiner stated that one elevated blood pressure reading when a person is in pain is not sufficient to establish the diagnosis of hypertension.  The examiner went on to state that when an active duty person is suspected of having hypertension, the Department of Defense policy has been to have that person return to the clinic on three or even five consecutive days with two blood pressure readings done on each of those days.  It is evident the Veteran's clinicians were not concerned about the elevated blood pressure to request such follow up surveillance.  The diagnosis of hypertension was not established either during his term of active service, at separation or within one year following separation.  Furthermore, standards of hypertension are defined as blood pressure of greater than 140, over 90, or both on repeated examination.  For most clinicians, this means that when concerned that a person may have hypertension, the individual is arranged for a return visit for blood pressure measurement, at least two weeks from the first visit.  It is only at this point that one can diagnose hypertension with certainty and begin what is essentially life-long treatment and, or, surveillance for hypertension.  One elevated blood pressure reading when a person is in pain is not sufficient to establish the diagnosis of hypertension.  Even were the Veteran to have random blood pressure readings greater than 140/90 on several occasions a prudent clinician would not make a diagnosis of hypertension, as this is called "lability of BP" which is not the same as confirmed hypertension.  In such a situation, one would institute a systematic program, i.e. readings on multiple days under controlled conditions (e.g. elimination of alcohol, caffeine, not in pain, etc.,) to confirm that the randomly elevated blood pressure's constituted hypertension.  Thus, the examiner concluded, it is less likely as not that the Veteran's hypertension was incurred in or otherwise etiologically related to service. 

The examiner then commented on the National Academy of Sciences (NAS) reports.  The examiner stated that he read both the 2006 and 2012 NAS reports.  The examiner noted that over 95% of hypertension is called "primary" which means that there is no defined, currently known underlying cause for hypertension in a given individual.  Risks for primary hypertension include age (the incidence is greatest between 20 and 60,) family history, gender and stress.  The remainder of hypertension (<5% in a general population) is "secondary," which means there is a known cause for the hypertension.  Such causes can be organ-related (i.e. chronic kidney disease), vascular (renal artery stenosis, coarctation of the aorta), endocrine (e.g. hyperthyroidism, hyperparathyroidism, adrenal cortical hyperfunction), or neoplastic (e.g. pheochromocytoma, adrenal adenoma).  Neither the primary components of Herbicide Orange (2,4-D or 2,4,5-T) nor the contaminant dioxin are chemicals known to cause hypertension acutely or chronically in humans nor are they listed anywhere among the causes of secondary hypertension.  Therefore, since this Veteran does not have a secondary cause for his elevated blood pressure, his hypertension would be termed "primary."  The most definitive evidence in humans, and particularly in Veterans, regarding the long-term effect of Agent Orange (i.e. dioxins) is the 20-year study on Air Force personnel involved in Operation Ranch Hand.  This study did not show any evidence of an increased incidence of hypertension in such personnel.  Furthermore, the fact that, since 2006, the evidence relating to hypertension and Herbicide Orange and dioxins has not become stronger or more definitive - i.e. moved up in categorization - is further proof that an etiologic connection between Herbicide Orange and dioxins cannot be made with the certainty the NAS/IOM requires to advance the categorization further higher.  Therefore, the examiner concluded, it is less likely than not that the Veteran's post-service diagnosed hypertension was etiologically related to exposure to Herbicide Orange (including dioxins) he might have encountered while in service in Vietnam.  

The probative value of the medical opinion depends on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the December 2016 VA opinion was based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the direct service connection nexus question presented in this case.  
The Board also notes that there is no credible evidence of record that the Veteran's hypertension manifested to a compensable degree within one year of the Veteran's discharge from service.  As stated above, at a February 1981 examination, and again in June 1985, the Veteran's blood pressure readings were normal.  The first mention of hypertension was in a 2007 VA treatment record.  In August 2015, the VA examiner opined that it is less likely than not that the Veteran's hypertension manifested itself to a compensable degree in the first year following his December 1979 separation from duty.    

The preponderance of the evidence is against direct service connection.  

The Board will now address secondary service connection.  

As stated above, the November 2012, examiner opined the Veteran's hypertension was not aggravated beyond its natural progression by his diabetes, based on the fact that the Veteran's diabetes was under good control, his microalbuminuria lab findings had been normal, and though his creatinine levels had been elevated, this was deemed due to chronic elevation of his blood pressure, and not due to or aggravated by the diabetes.  The August 2015 examiner opined that it is less likely than not that his hypertension was incurred in, caused by or aggravated by IHD or diabetes, based on the fact that IHD does not cause hypertension.  Furthermore, throughout its course, the Veteran's hypertension has been well-controlled.  He has not had a stroke, kidney failure, heart failure or myocardial infarction, all conditions that might have happened had his IHD or diabetes aggravated or permanently worsened his hypertension.  With regard to diabetes, the examiner noted that  though diabetes may cause hypertension, it does so in the setting of diabetic nephropathy which the Veteran does not have.  Moreover, the Veteran's hypertension preceded the diagnosis of his diabetes, thus the diabetes could not have caused the hypertension.  

The VA examiner clearly reviewed the evidence in the claims folder.  The examiner provided a medical opinion that was supported by, and consistent with, the evidence of record.  The VA examiner ultimately found that the Veteran's hypertension was not caused or aggravated by his service-connected IHD, or diabetes, or caused or aggravated by complications of IHD or diabetes, based on sound rationale.  The post-service treatment records do not provide contrary opinions.  As such, service connection on a secondary basis is not warranted.

With regard to presumption of service connection based on exposure to herbicides used in Vietnam, the VA has determined that the presumption is not warranted for any condition other than those for which VA has found a positive association between the condition and such exposure.  Hypertension has not been associated with exposure to herbicide agents.  Therefore, the Veteran's currently diagnosed hypertension is not subject to the presumption.  Furthermore the December 2016, examiner provided a lengthy rationale, concluding that it is less likely than not that the Veteran's post-service diagnosed HTN was etiologically related to exposure to Herbicide Orange (including dioxins) he might have encountered while in service in Vietnam.  

The record contains no other evidence suggesting any possible linkage between hypertension and the Veteran's time in service.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected IHD, and diabetes, is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.   




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


